Detailed Action
The instant application having Application No. 16/249,649 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims. This action is in response to the claims filed 11/6/20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment provided below was given in a telephone interview with Nathan Calvert (Reg. No. 48,990) on 2/10/2021.

The application has been amended as follows: 
	The claims read as follows:
1. 	(Currently Amended) A port controller on an integrated circuit comprising: a physical layer circuit adapted to be coupled to an external Peripheral Component Interconnect Express (PCIe) communication link; a Cache Coherent Interconnect for Accelerators (CCIX) port selectively coupled to the physical layer circuit; a transaction layer controller selectively coupled to the physical layer circuit and adapted to operate according to an alternate protocol; a light-weight memory protocol controller adapted to send requests to and receive responses from a memory through the CCIX port and over the PCIe communication link using a subset of CCIX protocol memory transaction types including only non-cacheable transactions and non-snooping transactions; a remote coherent slave controller adapted to send cache coherency requests over the PCIe communication link using a full set of CCIX protocol memory transaction types; and a multiplexer/demultiplexer operable to selectively couple one of the ;  wherein the light-weight memory protocol controller maintains a memory directory for the memory module which fulfills directory-based coherence requests locally, and transforms access requests that include coherency-related requests to a form using only the subset of CCIX transaction types.

2. (Currently Amended) The port controller of claim 1, wherein the light-weight memory protocol controller operates as a CCIX slave controller to manage access to an external memory module that does not perform CCIX coherent agent functionality, and includes a probe filter which filters out cache coherence probes directed to the memory address space of Page 3 of 12U.S. App. No.: 16/249,649Customer No. 102347 the external memory module

8. (Currently Amended) A method comprising: selectively coupling a light-weight memory protocol controller to a Cache Coherent Interconnect for Accelerators (CCIX) port; Page 4 of 12U.S. App. No.: 16/249,649Customer No. 102347 subsequently, over an on-chip interconnect fabric, receiving memory access requests from a processor and, in response, transmitting associated memory access requests to an external memory through the CCIX port using only a proper subset of CCIX protocol memory transaction types including non-cacheable transactions and non-snooping transactions; selectively decoupling the light-weight memory protocol controller from the CCIX port and coupling a remote coherent slave controller to the CCIX port; and subsequently, at the remote coherent slave controller, receiving memory access requests over the on-chip interconnect fabric and, in response, transmitting associated memory access requests to a memory module through the CCIX port using cacheable CCIX protocol memory transaction types; maintaining, at the light-weight memory protocol controller, a memory directory for memory which fulfills directory-based coherence requests locally, and transforms access requests that include coherency-related requests to a form using only the subset of CCIX transaction types.

9.	 (Canceled)

15.	 (Currently Amended) A data processing system comprising: at least one processor and an interconnect fabric coupled to the at least one processor; a port controller coupled to the interconnect fabric, comprising: a physical layer circuit adapted to be coupled to a Peripheral Component Interconnect Express (PCIe) communication link; a Cache Coherent Interconnect for Accelerators (CCIX) port selectively coupled to the physical layer circuit; a transaction layer controller selectively coupled to the physical layer circuit and adapted to operate according to an alternate protocol; a light-weight memory protocol controller coupled to the interconnect fabric and adapted to send requests to and receive responses from a memory through the CCIX port and over the PCIe communication link using a subset of CCIX protocol memory transaction types including only non-cacheable transactions and non-snooping transactions; Page 6 of 12U.S. App. No.: 16/249,649Customer No. 102347 a remote coherent slave controller coupled to the interconnect fabric and adapted to send cache coherency requests over the PCIe communication link using a full set of CCIX protocol memory transaction types; and a multiplexer/demultiplexer operable to selectively couple one of the light-weight memory protocol controller and the remote coherent slave controller to the CCIX port; wherein the light-weight memory protocol controller maintains a memory directory for the memory which fulfills directory-based coherence requests locally, and transforms access requests that include coherency-related requests to a form using only the subset of CCIX transaction types.

16. 	(Currently Amended) The data processing system of claim 15, wherein the light-weight memory protocol controller operates as a CCIX slave controller to manage access to an external memory module 

Reasons for Allowance
3.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
4.	Claim 1 recites the limitation of “at the light-weight memory protocol controller, maintaining a memory directory for memory which fulfills directory-based coherence requests locally, and transforms access requests that include coherency-related requests to a form using only the subset of CCIX transaction types.” This limitation is taught in the specification, para. 30-34. This limitation in combination with other recited limitations of claim 1 is not taught or suggested by the prior art of record. Claims 8 and 15 recite similar limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
5.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
     a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
6.	Per the instant office action, claims 1-8 and 10-21 are allowed, renumbered claims 1-20.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132